DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/8/21 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23-24, and 26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darr (US 20130035609 A1 – cited previously).

For claim 20, Darr teaches  A biopsy device, [entire disclosure – see at least abstract; most esp. Figs. 3-6 and 8A-B] comprising: 
a cannula [32] comprising an elongate cannula body extending between a cannula distal end and a cannula proximal end to define a lumen [Figs. 4A-B]; 
a stylet [26/38] comprising an elongate body having a stylet distal end and a stylet proximal end, [Fig. 3], the stylet being slidably disposed within the lumen, [Figs. 4A-B], wherein the stylet comprises a tissue sampling portion, [28], 
and wherein: a longitudinal axis of the biopsy device is defined along a length of the elongate bodies of the stylet and cannula, between the cannula distal end and the cannula proximal end, and between the stylet distal end and the stylet proximal end respectively, [innate longitudinal axis shown but not labeled in Figs. 3-4B], 
a portion of the body of the stylet and a portion of the lumen of the cannula each have a corresponding non-circular cross section in a plane normal to the longitudinal axis of the biopsy device and when viewed in a direction along the longitudinal axis, [noncircular cross section formed by opposing semicircular notches 33 in cannula 32 (thereby forming a rectangular / semicircular head-on cross-section) and where cannula 26/38 has non-circular rectangular cross-section formed by opposing notches 28 per Figs. 4A-B; see also Figs. 8A-B]
and Appl. No.: 16/472,496Page 7 of 21engagement between the non-circular portion of the cannula body and the non-circular portion of the stylet body resists one of both of relative rotation about the longitudinal axis or flexing between the cannula and stylet. [specified rotational alignment of stylet 38 relative to cannula 32 changes rigidity / flexibility per ¶67 (a form of engagement between non-circular portions of cannula and stylet)]. 

Darr does not explicitly teach the cannula having a cutting portion.  However, Examiner takes official notice that biopsy devices having a cannula with an interior needle/stylet routinely and commonly having cutting portions on the distal end to sever tissue samples — such a feature being well known in the pertinent art at the time of filing. 

For claim 21, Darr teaches  The biopsy device of claim 20, wherein the cannula has a preferred cutting orientation in relation to the stylet, and wherein the non-circular regions are arranged to align the cannula and stylet in the preferred cutting orientation relative to each other. [alignment shown in Figs. 4A-B per ¶67 being minimally and maximally flexible]

For claim 23, Darr teaches  The biopsy device of claim 20, wherein the cannula proximal end and the stylet proximal end are rotationally uncoupled. [rotation shown in Figs. 4A-B has at least a form of proximal decoupling (i.e., to facilitate the rotation)].  

For claim 24, Darr teaches  The biopsy device according to claim 20, further comprising a actuator to control relative sliding between the cannula and stylet to allow a tissue sample to be taken, and wherein the actuator is arranged to link the cannula proximal end and the stylet proximal end to control relative axial sliding between them and to allow relative rotation between the cannula proximal end and the stylet proximal end. [handle/introducer per ¶82 constitutes a form of an ‘actuator’ to facilitate sliding and rotation for stiffness control / navigation]. 

For claim 26, Darr teaches  The biopsy device according to claim 20, wherein one or both of: a) the portion of the elongate body of the stylet and the portion of the lumen of the cannula having the corresponding non-circular cross section are each at least partly provided within a respective distal region of the cannula and a distal region of the stylet; [shown in all embodiments of Figs. 3-6 and 8A-B]; 
or b) the tissue sampling portion comprises a recess in the elongate body of the stylet in which tissue is received, and the portion of the elongate body of the stylet having the corresponding non-circular cross section is at least partly provided one or both of distally or proximally to the recess. [multiple notches serially ordered per Figs. 5B-C]. 

Allowable Subject Matter
Claims 1-3, 5-9, 11, 13-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a biopsy device comprising a cannula and a stylet where the stylet and cannula have a raised portion and a recessed portion which are continuously slidingly engaged along a range of sliding movement of the stylet relative to the cannula such that the continuous engagement between the raised portion and the recessed portion resists bending or rotation between stylet and cannula relative to the longitudinal axis.  The prior art of record, notably Darr and Ireland, does not anticipate nor make obvious the invention of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments and corresponding arguments with respect to the prior art rejection(s) of claim 1 and its dependent claims have been fully considered and are persuasive.  The § 102 rejection of claim 1 and its dependent claims has been withdrawn and the claims are allowed herewith. 

Applicant’s arguments with respect to claim(s) 20 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791